In a matrimonial action in which the parties were divorced by judgment entered March 10, 1999, the defendant appeals from so much of an order of the Supreme Court, Kings County (Platt, J.H.O.), dated May 25, 1999, as denied his motion to vacate the judgment entered upon his default in appearing at a preliminary conference.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant did not demonstrate a reasonable excuse for his default and a meritorious defense. Accordingly, the Supreme Court providently exercised its discretion in denying *369his motion to vacate the judgment entered upon his default (see, Baumer v Baumer, 268 AD2d 495; Koslosky v Koslosky, 267 AD2d 357; Bambino v Bambino, 261 AD2d 426). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.